Citation Nr: 0108120	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a bayonet 
wound, left leg for accrued benefits purposes.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1934 to March 
1958.

The veteran filed an application for compensation or pension 
in November 1997.  In response to block 17 of the 
application, "nature of sickness, disease or injuries for 
which claim is made and date each began," the veteran did 
not list any medical conditions or dates; he requested that a 
prisoner of war (POW) protocol examination be scheduled.  The 
veteran filed various documents in support of his 
application, one of which was a "Former POW Medical 
History."  The veteran described a bayonet wound to his left 
leg as the only "injury" he incurred as a POW.  The 
regional office (RO) adjudicated the issue of service 
connection for residuals of a bayonet wound, left leg for 
accrued benefits purposes in its October 1999 rating 
decision.  

The Board notes that the claimant stated in her November 1999 
notice of disagreement that the veteran had "many serious 
illnesses" not only the bayonet wound.  The Board further 
notes that in the Former POW Medical History, the veteran 
also indicated that he had acquired the following diseases 
while in captivity: dysentery, malaria, vitamin deficiency 
and beriberi.  

Therefore, the Board refers the issues of service connection 
for dysentery, for malaria, for vitamin deficiency and for 
beriberi, all for accrued benefit purposes to the RO for 
adjudication.  The Board finds that service connection for 
residuals of a bayonet wound, left leg for accrued benefits 
purposes is the only issue on appellate review.


FINDINGS OF FACT

1.  Bayonet wound, left leg was not shown in service.

2.  The evidence submitted in support of the claim does not 
establish the existence of a disability due to residuals of a 
bayonet wound, left leg, at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  A disability due to residuals of a bayonet wound, left 
leg was not incurred in or aggravated by active service.  
38 U.S.C.A. §§   1110, 1131 (West 1991 & Supp. 2000).

2.  The requirements for payment of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

Accrued benefits are awarded based on compensation that has 
already been established prior to death or compensation 
determined to be owing for a pending claim based solely on 
the evidence already on file at the date of the veteran's 
death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A), 
would therefore have a very narrow effect on the claim for 
accrued benefits.  First, pertaining to the duty to provide 
applications and to inform the claimant of any missing 
information, the regional office (RO) provided the claimant 
with an application for reimbursement of accrued amounts due 
to a deceased beneficiary via letter dated June 25, 1999.  
The claimant subsequently completed the application and a 
rating decision was rendered in October 1999.   Regarding the 
duty to notify the claimant of evidence needed to 
substantiate the claim, the October 1999 rating decision 
informed the claimant that in order to substantiate her 
claim, evidence was needed which established that the bayonet 
wound was incurred in service.  The RO again informed the 
claimant in the February 2000 statement of the case that the 
claim for accrued benefits failed because no medical evidence 
was presented that showed a bayonet wound was ever incurred.  
Also in view of the fact that entitlement to accrued benefits 
is based on the evidence in the file at the time of the 
veteran's death, the requirements for notice of what evidence 
the RO and the claimant would be responsible for providing is 
rendered moot.  Since the record reveals that the claimant 
has been given notice of the lack of evidence in the file at 
the time of death of current disability, and since the 
decision in this matter must be based on the evidence in the 
file at the time of death, the Board's consideration of her 
claim at this time is not prejudicial to the claimant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand for further development under the VCAA is not 
warranted.


II.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board of Veterans' Appeals (Board) must point out that 
the existence of disability is a statutory requirement quite 
independent of any previous law or case law based upon the 
concept of a well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
(Emphasis in original.) See U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.")  In other words, the recent legislative 
change that eliminated the concept of a well-grounded claim 
did not in any way alter the basic statutory requirement that 
there must be a present disability before service connection 
may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal medical treatment, dental 
treatment and medical examinations from September 1937 to 
March 1958.  The service medical records are negative for 
treatment or complaint of a bayonet wound to the left leg or 
residuals of such an injury.  During a discharge and 
reenlistment examination in February 1952, the examiner noted 
a scar on the left lower anterior leg approximately one and 
one-half inches by 1/2-inch.  The report of medical examination 
is negative for history or etiology of the scar.

In his original claim for compensation benefits in April 1968 
and in a July 1982 letter describing his service experiences, 
the veteran mentioned several disabilities, but he made no 
reference to a bayonet wound or its residuals. 

Post-service medical records consist of a medical 
certification letter and a medical report from a private 
physician, Dr. E.S.B., dated September 1982.  The letter and 
report are negative for treatment or complaint of residuals 
of a bayonet wound, left leg.

The veteran's statements on his POW examination in November 
1997 are discussed further below.
 

III.  Analysis

Accrued benefits may be paid to the surviving spouse, 
children or parents of a veteran to which the veteran was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at the date of death.  
38 U.S.C.A. § 5121.  The service medical and administrative 
records are negative for treatment, diagnosis or specific 
complaint of a bayonet wound, left leg or residuals thereof.  
Documentation of one and one-half inches by 1/2-inch on the 
left lower anterior leg in 1952 is the only medical evidence 
remotely supporting the existence of bayonet wound injury.  
No further medical evidence is of record tying the scar to a 
bayonet wound.  

The Board notes the veteran did mention a bayonet wound to 
the leg at the time of his POW examination in November 1997.  
The veteran as a lay person could link a scar to a wound from 
a bayonet because a scar is the type of condition subject to 
direct lay observation, and a bayonet wound is likewise 
subject to lay confirmation.  But even if the Board found 
that the scar was a residual of a bayonet wound, there was no 
competent medical evidence of record at the time of death 
that the scar itself was disabling, or that there was any 
other disability due to the wound.  See Chelte v. Brown, 10 
Vet. App. 268, 272 (1997) ("a scar is not a compensable 
condition unless the veteran experiences some complications 
of the scar").  In this circumstance the benefit of the 
doubt doctrine is for application.  38 U.S.C.A. § 5107.  
Accordingly, the Board finds that, even assuming the veteran 
sustained a wound of the left leg from a bayonet during 
service, that wound produced no disability that could be 
service connected under the law.	

The Board further notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  


ORDER

Service connection for residuals of a bayonet wound, left leg 
for accrued benefits purposes is denied.


	                                    
_______________________________
	Richard B. Frank
	Member, Board of Veterans' Appeals

                               


 

